Citation Nr: 0209713	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-17 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
bipolar disorder.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent medical evidence that an acquired 
psychiatric disorder to include depression and bipolar 
disorder is related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder to include depression and 
bipolar disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA became effective on November 9, 2000.  This 
law not only did away with the concept of a well-grounded 
claim, but also imposed additional duties and obligations on 
the VA in developing claims.  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
claim has been properly developed as service, non-VA and VA 
medical records, and VA examination reports dated in March 
1981, April 1983, April 1985, August 1987 and April 1997 have 
been associated with the claims file.  In this regard, the 
Board notes that, in letters dated January 19, 2001 and March 
5, 2001, the RO asked the veteran to furnish the names and 
addresses of all health care providers who had treated him 
for a psychiatric disorder since his discharge from service 
and to sign authorizations for release of such information.  
The veteran did not reply to either letter.  The duty to 
assist is not a one-way street, and the veteran has not 
fulfilled his duty to cooperate in this matter.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board is 
satisfied that all relevant facts have been properly 
developed, to the extent possible, and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
connection, the Board finds that the VA examination reports 
and service, non-VA and VA treatment records, which evaluate 
the status of the veteran's health, are adequate for 
determining whether service connection is warranted, 
particularly in light of the veteran's failure to respond to 
the RO's January 2001 and March 2001 letters.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by the statement of the case (SOC), the 
subsequent supplemental statements of the case (SSOCs), and 
the January 2000 and March 2001 RO letters, as the RO advised 
the veteran of what must be demonstrated to establish service 
connection, informed the veteran of the information it had 
obtained, and the information, which the veteran needed to 
provide.  In light of the foregoing, the Board finds that the 
RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all relevant evidence necessary for an equitable disposition.  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection for an acquired psychiatric 
disorder even though the RO initially denied the claim as not 
well grounded.  This is so because the RO specifically 
notified him of the requirements needed for entitlement to 
service connection in a SOC and subsequent SSOCs, which 
discussed his claim on the merits.  The RO notified the 
appellant that for service connection there must be evidence 
of a current disability, evidence of a disease or injury due 
to service, and evidence of a link between the disability and 
service.  Moreover, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant further development or 
notification pursuant to the provisions of the VCAA, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The veteran contends that his psychiatric disorder was first 
manifest in August 1980, but was misdiagnosed as a heart 
condition.  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic conditions, such 
as psychoses, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

The Federal Circuit Court has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Factual Background

The veteran's service medical records are devoid of any 
indication that the veteran complained of, was treated for, 
or was diagnosed with a psychiatric disorder.  The March 1980 
separation examination report shows normal clinical findings 
for the veteran's psychiatric condition.

Post-service private hospital reports from July to August 
1980 show that the veteran was admitted because of complaints 
of chest pains.  The final diagnosis was acute myocarditis, 
probably of viral etiology, and folliculitis.  The discharge 
report also revealed that the veteran had recently been 
discharged from the Marine Corps, and had always been in very 
good health.

In September 1980, the veteran filed a Veteran's Application 
For Compensation Or Pension, VA Form 21-526, for his physical 
disabilities.  At that time, he did not indicate that he was 
treated in service for symptomatology related to a 
psychiatric disability.  

A VA examination report in March 1981 reflects no complaints 
related to a psychiatric disorder.  On that occasion, the 
veteran's only complaint related to shortness of breath.  

A VA Form 10-10m, Medical Certificate, dated January 18, 
1982, obtained for a job at the Post Office reveals that the 
veteran was having marital problems and had been treated for 
heart problems at a private hospital.

On the occasion of an April 1983 VA examination, the veteran 
reported that he first noted anxiety when he was up for a 
promotion in 1979 and that small problems caused him 
considerable concern.  He stated that he complained about 
nervousness at the time of discharge but no specific action 
was taken.  During the past two years the veteran indicated 
that he had had difficulty in school and dropped out.  He 
further indicated he obtained a job with the Post Office, 
which made him feel fine for a couple of months.  Then he 
began to complain about his wife being alone when he worked 
the night shift.  He also stated that in early in 1983, after 
a referral for psychiatric treatment, he was hospitalized at 
the Miami VA Medical Center (VAMC).  He was to return later 
to participate in the substance abuse program.  On 
examination the veteran was mentally alert and cooperative.  
He appeared to be somewhat apprehensive.  The examiner noted 
that the veteran had been seen repeatedly by the psychiatric 
service and it was their impression that he had an adjustment 
disorder with an anxious mood.  The diagnoses included 
adjustment disorder with anxious mood, in addition, to 
physical ailments.  

An October 1983 VA outpatient record reveals that the veteran 
had moderate depression, which was expected after cocaine.  A 
November 1983 record indicates that the veteran wanted to 
take Antabuse for alcohol and drug abuse.

Private medical records dated throughout the 1990's show 
complaints of depression, insomnia, trouble with stress and 
anxiety.  An October 1996 record reveals that the veteran was 
diagnosed with dysthymic disorder and obsessive-compulsive 
personality disorder and Prozac was prescribed.  A February 
1997 record indicates that the veteran was in for a follow-up 
visit for his depression.

A May 1998 VA discharge report from the Miami VAMC reveals 
that the veteran was hospitalized for bipolar disorder, 
marital conflict and adjustment disorder secondary to marital 
conflict and that he had a remote history of polydrug 
dependence believed in remission.  The veteran described many 
stressors in his life, marital as well as financial.  The 
discharge diagnoses were marital discord, adjustment disorder 
with anxious mood, history of bipolar disorder, and 
polysubstancae dependence in sustained remission.

At the time of VA treatment in September 1999, the veteran 
reported a history of depression since the late 1970's while 
in the military.  He stated that initially he masked his 
depression with alcohol to cover anxiety, anger and 
depression. 

Analysis

The Board has carefully considered the merits of the 
veteran's contentions, and the medical evidence in support, 
in weighing the evidence for and against his claim. 
The veteran has been diagnosed at various times with 
depression, dysthymic disorder, obsessive-compulsive 
personality disorder, and bipolar disorder, satisfying the 
first element of a claim for service connection.  But there 
is no competent medical evidence linking a psychiatric 
disorder to service or showing that a psychosis was manifest 
within one year of discharge.  

Nowhere in the records is there a medical opinion of a nexus 
or link between the veteran's currently diagnosed psychosis, 
or any other psychiatric disorder, and his military service.  
The veteran has not presented a competent medical opinion of 
such etiological relationship.  The veteran did not indicate 
that he received medical treatment for a psychiatric disorder 
within the first year after discharge.  Although the veteran 
filed a claim for service connection for heart and skin 
disorders within six months of his separation, he did not 
file a service-connection claim for a psychiatric disorder 
until May 1998, eighteen years after his discharge.  See, 
e.g., Maxson v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000) 
(stating that the long period after service containing a lack 
of complaints or treatment could be viewed in the context of 
all the evidence as demonstrating that no disability was 
aggravated in service).  

The first evidence of complaints of a psychiatric nature was 
in 1983, when the veteran was diagnosed with adjustment 
disorder with anxious mood.  The veteran was not diagnosed 
with another psychiatric disorder until 1996.  The overall 
tenor of the medical evidence is the veteran's inability to 
adjust to life.  Post-service medical records reveal that the 
veteran's treatment has focused primarily on coping with 
marital, financial and work stressors.  There is no competent 
medical evidence in the file to link a psychiatric disorder 
to service, other than the veteran's self-reported history.  
The Board is not bound to accept medical opinions or 
conclusions, which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).

The only remaining evidence in support of the veteran's claim 
is his own opinion linking his current bipolar disorder to 
military service and his contention that his psychiatric 
disorder was misdiagnosed as a heart condition in 1980.  
However, the Board notes that the RO requested a 
reconciliation of a diagnosis, which had resulted in service 
connection for myocardial infarction, and that the resulting 
opinion was that the veteran most likely had active 
myocarditis of probable viral etiology.  Thus, there is no 
competent evidence that the veteran's heart disorder was in 
reality a psychiatric disorder.  Moreover, being a lay 
person, the veteran is not competent to opine as to matters 
that require medical expertise.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, 5 Vet. App. at 92; Espiritu, 
2 Vet. App. at 494 (holding that laypersons are not competent 
to offer medical opinions).  Hence the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder and 
must be denied.

The Board is cognizant of the VCAA's mandate that VA shall 
assist the claimant in obtaining pertinent records and shall 
schedule the veteran for an examination, when necessary to 
decide the claim.  38 U.S.C.A. § 5103A.  However, VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  In this case, the fact 
that the appellant has a psychiatric disorder is not in 
dispute.  The central question is whether such disorder was 
incurred or aggravated in service.  The veteran indicated 
that B. T. the Oak Ridge and Broward County Hospitals and Dr. 
Z. had treated him.  The RO made repeated attempts to obtain 
the veteran's authorization for release of these records, but 
he did not respond nor did he provide the records.  The RO 
can only proceed so far without help from the veteran 
himself.  Warmhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
Moreover, the Board finds that a nexus examination is not 
warranted since the April 1983 examiner indicated that the 
veteran had an adjustment disorder and the more recent 
psychiatric diagnoses of depression, dysthymic disorder, 
obsessive-compulsive personality disorder, and bipolar 
disorder were made several years after service.  This is 
especially so when the medical records show no evidence of a 
relationship between his psychiatric disorders and service.  
Under these circumstances, it is the Board's judgment that no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
appellant's claim; the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder to 
include depression and bipolar disorder is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

